Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ADVISORY ACTION
Response to After-Final Amendment
The newly proposed amendment to claim 1, specifically, the new limitation of “wherein the insulating film is not an alignment film”, will not be entered because it raises new issues that would require further consideration and search.
Applicant’s arguments are directed towards the newly proposed amendment which is not entered, and hence are not addressed in this advisory action.
The prior art made of record and not relied upon are considered pertinent to Applicant's disclosure. 
JP 2015-081336 teaches an insulating film arranged between a TFT and a transparent electrode ([0104]), wherein the insulating film is a cured product (cured film [0104]) of a thermosetting polymer composition ([0104], epoxy curing agent is trimellitic anhydride [0025], curing step may be performed by heating [0087]) comprising a polyester amide acid, an epoxy compound, an epoxy curing agent and a solvent ([0014]), wherein the polyester amide acid is obtained by allowing a mixture of tetracarboxylic dianhydride, diamine and a polyhydroxy compound to react (polyvalent hydroxy compound [0042]), the thermosetting polymer composition satisfies expressions 1.0 ≤ X/Y ≤ 5.0 and 0.6 ≤ (Y+Z)/X ≤ 2.0 ([0042]), the epoxy compound is contained in 20 to 400 parts by weight based on 100 parts by weight of the polyester amide acid (epoxy resin [0014]), and wherein the insulating film is not an alignment film (insulating film formed between a transparent electrode and an alignment film [0104]).
JP 2016-103010 teaches a liquid crystal device (display element [0122]) comprising an insulating film arranged between a TFT and a transparent electrode ([0122]), wherein the insulating film is a cured product (cured film [0122]) of a thermosetting polymer composition (cured film can be obtained by heat treatment [0121], epoxy curing agent is trimellitic anhydride [0023] which is a heat curing agent) comprising a polyester amide acid, an epoxy compound, an epoxy curing agent ([0013]) and a solvent (solubility of the polyesteramide acid in the solvent is high [0055]), wherein the polyester amide acid is obtained by allowing a mixture of tetracarboxylic dianhydride, diamine and a polyhydroxy compound to react ([0055]), the thermosetting polymer composition satisfies expressions 1.0 ≤ X/Y ≤ 5.0 and 0.6 ≤ (Y+Z)/X ≤ 2.0 ([0055]), the epoxy compound is contained in 20 to 200 parts by weight based on 100 parts by weight of the polyester amide acid, ([0034]) and wherein the insulating film is not an alignment film (insulating film formed between the transparent electrode and the alignment film [0122]).
JP 2017-078856 teaches a liquid crystal device (display element [0123]) comprising an insulating film arranged between a TFT and a transparent electrode ([0123]), wherein the insulating film is a cured product (cured film [0123]) of a thermosetting polymer composition (cured film can be obtained by heat treatment [0122], epoxy curing agent is trimellitic anhydride [0027] which is a heat curing agent) comprising a polyester amide acid, an epoxy compound, an epoxy curing agent and a solvent ( [0118]), wherein the polyester amide acid is obtained by allowing a mixture of tetracarboxylic dianhydride, diamine and a polyhydroxy compound to react ([0059]), the thermosetting polymer composition satisfies expressions 1.0 ≤ X/Y ≤ 5.0 and 0.6 ≤ (Y+Z)/X ≤ 2.0 ([0059]), the epoxy compound is contained in 20 to 150 parts by weight based on 100 parts by weight of the polyester amide acid, ([0084]) and wherein the insulating film is not an alignment film (insulating film formed between the transparent electrode and the alignment film [0123]).

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782